Case: 22-1169     Document: 28     Page: 1    Filed: 05/31/2022




            NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                      JESSE KNIGHT,
                         Petitioner

                              v.

       DEPARTMENT OF VETERANS AFFAIRS,
                    Respondent
              ______________________

                         2022-1169
                   ______________________

    Petition for review of an arbitrator’s decision in No.
 201211-02152 by Dennis A. Kist.
                  ______________________

                       ON MOTION
                   ______________________

   Before LOURIE, TARANTO, and HUGHES, Circuit Judges.
 PER CURIAM.
                          ORDER
     The Department of Veterans Affairs moves to waive
 the requirements of Federal Circuit Rule 27(f) and remand
 to allow the arbitrator to reevaluate the determination con-
 cerning the standard of proof and the reasonableness of the
 choice of penalty in light of this court’s decisions in Rodri-
 guez v. Department of Veterans Affairs, 8 F.4th 1290 (Fed.
Case: 22-1169    Document: 28     Page: 2   Filed: 05/31/2022




 2                                            KNIGHT   v. DVA



 Cir. 2021), and Connor v. Department of Veterans Affairs,
 8 F.4th 1319 (Fed. Cir. 2021), which Jesse Knight had
 raised as issues in post-arbitration briefing. Mr. Knight,
 through counsel, states that remand is acceptable “so long
 as there was no provision directing petitioner to pay the
 costs of the appeal i.e. attorney fees and taxable costs.”
 ECF No. 26 at 2.
     It is within this court’s discretion to remand to allow
 the arbitrator to reconsider his previous position. See SKF
 USA Inc. v. United States, 254 F.3d 1022, 1029 (Fed. Cir.
 2001). We agree that remand is proper here and could pre-
 serve party and judicial resources, and therefore we grant
 the Department’s motion. We further determine that costs
 should be awarded to Mr. Knight, see Fed. R. App. P. 39;
 Fed. Cir. R. 39, but he has not moved for attorney fees and
 this order does not address such a potential claim.
     Accordingly,
     IT IS ORDERED THAT:
     (1) The Department’s motion is granted. The case is
 remanded to the arbitrator for further proceedings con-
 sistent with the motion and this order.
     (2) Costs to petitioner.
                                   FOR THE COURT

 May 31, 2022                      /s/ Peter R. Marksteiner
    Date                           Peter R. Marksteiner
                                   Clerk of Court

 ISSUED AS A MANDATE: May 31, 2022